Tkuat, District Judge,
(orally.) Since this statute has been amended by the insertion of the word “writing,” I am of opinion that all writings, whether inclosed under a sealed envelope or not, signed or unsigned, that are of an obscene, lewd, or lascivious character, are non-mailable matter, and covered by the statute. As to the question raised regarding what eons!ilutes a publication, 1 shall hold that to inclose an obscene, lewd, or lascivious writing in a sealed envelope and mail it to another is a publication of that wilting, and would place it within the power of the party receiving the letter to institute a prosecution for the offense.